Citation Nr: 0908475	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-33 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis and allergic rhinitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vision problems 
claimed as due to computer use and/or a blow to the head, to 
include a chorioretinal scar, left eye, and, if so, whether 
the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic low back 
disorder (claimed as low back pain), and, if so, whether the 
claim may be granted.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic bilateral 
tendonitis of the legs and/or ankles, and, if so, whether the 
claim may be granted.


6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dental disorder 
for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran's claims files reflect that he apparently had 
active service from April 1980 to June 2000, although no 
DD214 is associated with the claims files.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran requested a hearing before the Board.  
The requested hearing was conducted by the undersigned 
Veterans Law Judge in March 2006.  The Board Remanded the 
appeal in July 2006.  

The Board notes that the RO, in a June 2008 supplemental 
statement of the case (SSOC), considered the request to 
reopen service connection for a right or left leg disorder as 
separate from the request to reopen service connection for an 
ankle disorder.  The issue as stated on the title page of 
this decision reflects the same separate consideration of leg 
and ankle disorders as in adjudication by the RO.  


The Veteran's July 2002 statement raises a claim for service 
connection for dry eye syndrome as secondary to service-
connected allergic rhinitis and sinusitis.  This claim has 
not been adjudicated, and is REFERRED to the RO for any 
necessary action.  In a May 2006 statement, the Veteran 
contended that he had current disability due to residuals of 
perforated eardrums in service.  This claim is also REFERRED 
to the RO for any necessary action.  

The Veteran's July 2002 statement in support of his claims, 
together with repeated statements regarding the cost of 
continued dental treatment for teeth treated in service, 
suggests that he is attempting to raise a claim for service 
connection for teeth treated in service, for the limited 
purposes of obtaining VA dental treatment for those teeth, as 
well as raising the request to reopen the claim for service 
connection for a dental disorder for compensation purposes 
addressed in this decision.  Mays v. Brown, 5 Vet. App. 302, 
306 (1993) (claim for service connection for a dental 
disorder is also considered a claim for VA outpatient dental 
treatment).  The Veteran should be asked to clarify whether 
he wishes to pursue a claim for service connection for teeth 
treated in service for purposes of eligibility for dental 
treatment.  This issue is REFERRED to the RO for any 
necessary action.

During the pendency of the appeal, after the transfer of the 
file to the Board, the Veteran submitted additional evidence 
pertinent to some issues on appeal.  VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  The appellant provided a written waiver of 
review by the agency of original jurisdiction.  Appellate 
review may proceed  

The reopened claim of entitlement to service connection for a 
right ankle, left ankle, or bilateral disorder, to include 
tendinitis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's disability due to service-connected 
sinusitis and allergic rhinitis is manifested by minimal 
mucosal thickening, and by fewer than six episodes yearly of 
non-incapacitating sinusitis, but not by sinusitis which is 
incapacitating, and antibiotic therapy lasting more than four 
weeks is required only occasionally. 

2.  A November 2000 RO decision which denied the Veteran's 
claims for service connection for vision problems, bilateral 
hearing loss, a low back disorder, tendonitis of the legs and 
ankles, and a dental disorder (for compensation purposes), 
was not appealed, and that decision is final.

3.  Evidence submitted since the November 2000 rating 
decision includes a medical opinion suggesting a link between 
a chorioretinal scar in the Veteran's left eye and service.  
This evidence  necessary to substantiate a claim for service 
connection for a chorioretinal scar.

4.  Evidence submitted since November 2000 which confirms 
that the Veteran has presbyopia, a refractive error, is not 
new or material evidence to reopen the claim, since 
applicable law precludes service connection for refractive 
error and such a claim cannot be substantiated.  

5.  Evidence submitted since the November 2000 denial of 
service connection for hearing loss disability does not 
demonstrate that the Veteran has a hearing loss disability as 
defined for VA purposes, and does not address any 
unestablished fact necessary to substantiate a claim for 
service connection for a hearing loss disorder. 

6.  A 2004 medical opinion which states that it is possible 
that the Veteran's current low back disorder is linked to his 
service addresses a previously-unestablished fact necessary 
to substantiate a claim for service connection for a back 
disorder.  

7.  An August 2008 clinical opinion which states that the 
Veteran has a current back disorder which was treated 
numerous times in service and which results in neurologic 
manifestations is favorable to the claim for service 
connection for a chronic low back disorder.  

8.  Evidence submitted since the November 2000 denial of 
service connection for chronic bilateral tendonitis of the 
ankles which discloses a diagnosis of peroneal tendinitis and 
instability, right ankle, and bilateral ankle strains, and 
evidence which links these disorders to incidents of the 
Veteran's service, addresses previously-unestablished facts 
necessary to substantiate a claim for service connection for 
an ankle disorder.

9.  The evidence submitted since the November 2000 denial of 
service connection for chronic bilateral tendonitis of the 
legs fails to disclose a current diagnosis of a leg disorder 
of either leg and attributes the Veteran's leg pain to a back 
disorder, this evidence does not raise a reasonable 
possibility of substantiating the claim, even though the 
evidence is new.  

10.  Additional evidence submitted since the November 2000 
denial of service connection for a dental disorder which 
confirms that the Veteran did not sustain dental trauma in 
combat during service does not raise a reasonable possibility 
of substantiating a claim for service connection for a dental 
disorder.  


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 10 percent for 
disability due to allergic rhinitis and sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic 
Code 6511 (2008).

2.  New and material evidence has not been submitted to 
reopen a final November 2000 rating decision which denied 
claims for service connection for refractive error, bilateral 
hearing loss, tendonitis of the legs, and a dental disorder 
(for compensation purposes), and the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).


3.  New and material evidence has been submitted to reopen a 
final November 2000 rating decision which denied claims for 
service connection for a chorioretinal scar, left eye, a 
chronic low back disorder, and a right, left, or bilateral 
ankle disorder; the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2008).

4.  The criteria for service connection for a chorioretinal 
scar have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  The criteria for service connection for a chronic low 
back disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the 
Board will consider whether VA has met its duties to the 
claimant.

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

1.  Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
provide the claimant with a notice letter that describes the 
evidence necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The courts have determined that notice is not required where 
the claim, including a request to reopen, cannot be 
substantiated as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  In this case, the claim for service connection 
for refractive error is precluded by law, and no further 
notice or assistance to the Veteran could result in a 
favorable outcome for the Veteran.  As to the requests to 
reopen which have been granted in this decision, the decision 
is favorable to the Veteran, and no further discussion of the 
VCAA is required.



By a decision issued in July 2006, the Board directed that 
the Veteran be provided with notice which complies with the 
criteria described in Kent.  Notice of the information 
necessary to reopen the claims in this case and notice of the 
requirements to substantiate the claims for service 
connection was issued to the claimant in July 2006.  The 
claims thereafter were readjudicated twice in 2008.  Defects 
in prior notice under Kent were cured by the 2006 notice and 
2008 readjudication.

In addition, the claimant was notified in July 2006, as well 
as in previous communications, of the evidence required to 
substantiate a claim for an increased evaluation for 
disability due to sinusitis and allergic rhinitis, for which 
service connection had been awarded in November 2000.  To the 
extent that prior notices regarding the claim for an 
increased evaluation were defective, the 2006 notice, 
followed by readjudication of the claim in 2008, cured any 
defect.  

The notices provided to the Veteran meet each of the criteria 
for appropriate notice set forth by the Court.  The Veteran 
responded by providing argument and statements which 
demonstrate that the Veteran had personal knowledge of and 
understood the criteria for service connection.  

The July 2006 notice also advised the Veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection were granted 
for any claim.  Notice regarding assignment of a disability 
evaluation or an effective date for a grant of service 
connection is, however, moot in this case, as to the requests 
to reopen which are denied below.  As to the requests to 
reopen and claim for service connection granted below, the 
Veteran will have a further opportunity to disagree with or 
appeal any assigned effective date for an award or any 
disability evaluation assigned.  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claim for an increased evaluation and the requests to reopen 
claims of service connection.  The Board concludes that the 
appeal may be adjudicated without a remand for further 
notification.  


Duty to assist

The Veteran was afforded VA examinations of the severity of 
his service-connected allergic rhinitis and sinusitis.  VA 
clinical records have been obtained.  Clinical records from 
the Veteran's non-VA treating providers have also been 
obtained. The Veteran has not identified any other evidence 
relevant to the claim for an increased rating.  The duty to 
assist is deemed to have been met with respect to the claims 
which are reopened and Remanded; as to claims for which no 
new and material evidence has been submitted, the duty to 
assist is not applicable.

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and regulations applicable to claim for increased 
evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability.  In 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Claim for increased evaluation for sinusitis and allergic 
rhinitis 

Service treatment records confirm that allergies and 
sinusitis were diagnosed and treated in service.  The Veteran 
had nasal septal reconstruction in 1999, prior to service 
discharge.  A grant of service connection for sinusitis and 
allergic rhinitis was warded in a November 2000 rating 
decision, and a noncompensable evaluation was assigned.  That 
evaluation was increased to 10 percent effective in July 
2002, when the Veteran submitted the claim for an increased 
rating which is on appeal.  The Veteran contends that he is 
entitled to at least a 30 percent evaluation.  

The Veteran's sinusitis and allergic rhinitis disability is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6511.  Under 38 C.F.R. § 4.97, all forms 
of sinusitis are rated under a general formula.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or, if there are 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation is warranted for sinusitis when there 
are three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, more than six non-incapacitating episodes per year of 
sinusitis.  A 50 percent evaluation, the maximum schedular 
evaluation, is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or, near constant 
sinusitis characterized by headaches, pain and tenderness, 
and purulent discharge or crusting after repeated surgeries.  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, DCs 6510-6514, Note.

In his July 2002 statement, the Veteran reported that his 
allergies had increased in severity since the November 2000 
VA examination.  He reported that he now required additional 
medications for control of his allergies.  VA examination 
conducted in December 2002 disclosed that the Veteran 
reported sinus infections three times a year, with at least 
two requiring antibiotic treatment each year.  The Veteran's 
sinuses were not tender.  There was no congestion or visible 
discharge.  

This evidence is unfavorable to the claim for an evaluation 
in excess of 10 percent, as there is no objective evidence of 
incapacitating episodes, more than 6 non-incapacitating 
episodes, or prolonged use of antibiotics. 

In December 2003, the Veteran reported recovery from smoke 
inhalation in October 2003 and frequent headaches and 
nosebleeds.  In late December 2003, antibiotics were 
prescribed, and antibiotic medications were continued 
essentially through March 2004.  In December 2004, the 
Veteran reported symptoms of headache, congestion, drainage, 
and watery eyes, but no use of antibiotics since April 2004.  
Antibiotics were again prescribed in March 2005.  The Veteran 
again requested antibiotics in November 2005.  The objective 
evidence establishes that the Veteran had one lengthy period 
of approximately three months of use of antibiotics in late 
2003 and early 2004, but did not manifest six non-
incapacitating episodes of exacerbation of allergies or 
sinusitis in any year, and did not require prolonged 
antibiotic use other than the period from late December 2003 
through March 2004.  

The Veteran had several sinus infections.  Nevertheless, the 
evidence during this period is unfavorable to an evaluation 
in excess of 10 percent, as the Veteran did not have three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more 
than six non-incapacitating episodes per year of sinusitis. 

The Veteran took antibiotics for otitis externa and otitis 
media in June 2005 and July 2005.  August 2005 treatment 
notes reflect resolution of earache.  In November 2005, the 
Veteran reported exacerbation of symptoms of nasal congestion 
and drainage.  There is no record that the Veteran was 
treated with antibiotics during the period from August 2005 
though December 2006.  

On VA examination conducted in December 2006, the examiner 
noted that the Veteran's allergies were being treated with 
Singulair and Zyrtec.  The examiner opined that the Veteran's 
abnormalities on CT scan were the result of allergies.  The 
Veteran reported that he had been treated with antibiotics in 
the prior year.  The treatment notes of record do not 
document an episode of antibiotic use between August 2005 and 
December 2006, although the clinical records associated with 
the claims file reflect treatment for other disorders.  An 
August 2008 opinion confirms that the Veteran's service-
connected allergic rhinitis was manifested in service, but 
does not provide a description of the current symptoms of 
that disability.  The August 2008 opinion does not provide a 
factual basis for an increased evaluation.

The evidence establishes that incapacitation due to 
sinusitis, as defined for purposes of DC 6511, that is, bed 
rest prescribed by a physician, was not present.  There is no 
clinical record which discloses that a provider advised the 
Veteran to confine himself to bed rest.  It was noted that 
the Veteran, who worked in a school, was frequently exposed 
to viral infections and suffered repetitive viral infections.  
Although the Veteran required antibiotic treatment lasting 
more than four weeks at least once in 2005, there is no 
clinical evidence of prolonged use of antibiotics more than 
once yearly on average, which does not meet or approximate 
the criteria for an evaluation in excess of 10 percent.

In May 2007, the Veteran reported increased pain and sinus 
pressure.  Computed tomography (CT) examination disclosed 
increased mucosal thickening.  Antibiotics were prescribed.  
June 2007 CT examination of the sinuses disclosed "very 
minimal mucosal thickening" of the ethmoid air cells on the 
left, interpreted as disclosing improvement since May 2007.  
VA outpatient treatment records through May 2008 disclose no 
subsequent episodes of exacerbation of sinusitis or allergic 
rhinitis requiring use of antibiotics.  There is no clinical 
evidence of prolonged use of antibiotics more than once 
yearly on average.  There is no evidence of objective 
manifestation which met or approximated any criterion for an 
evaluation in excess of 10 percent during this period, 
although the Veteran's disability due to allergic rhinitis 
and sinusitis was symptomatic, with exacerbations, during 
this period.  

There is no evidence that the Veteran met or approximated the 
criteria for a 30 percent evaluation, or manifested 
osteomyelitis or any other symptom defined as warranting an 
evaluation in excess of 30 percent.  The preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
The evidence is not in equipoise, so the statutory provisions 
regarding resolution of reasonable doubt are not applicable.  
38 U.S.C.A. § 5107(b).  As a consequence, the claim for an 
increased evaluation in excess of 10 percent for his allergic 
rhinitis and sinusitis.    



Law and regulations applicable to requests to reopen claims 
for service connection 

Because the appellant did not submit a notice of disagreement 
(NOD) following the November 2000 denial of claims for 
service connection, that November 2000 rating decision became 
final, based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The regulation governing 
determinations of new and material evidence, 38 C.F.R. 
§ 3.156, as in effect when the Veteran submitted his requests 
to reopen in 2002, provides that new evidence is evidence not 
previously submitted.  Material evidence is defined as 
evidence which, when considered by itself or with evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate a claim.  The regulations further 
provide that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and the claim on the merits is 
not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 
5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   A presumption 
is applicable to a claim for service connection for 
arthritis, because that disorder is defined as chronic for 
purposes of Veteran's benefits.  The provisions regarding 
presumptions have been considered in this decision.  
Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Requests to reopen claims for service connection 

The evidence of record at the time of a November 2000 denial 
of the claims for service connection addressed in this appeal 
included service treatment records and the report of VA 
examination conducted in July 2000.

1.  Vision problems

The July 2000 VA examination disclosed the Veteran had 
corrected visual acuity of 20/25 for distance vision and 
20/20 for near vision, corrected with eyeglasses, and a 
chorioretinal scar, left scar.  The examination report did 
not differentiate the Veteran's refractive error from the 
chorioretinal scar. 

Under VA regulations, refractive error, such as the Veteran's 
refractive error correctable using eyeglasses, is defined as 
a congenital or developmental defect for which service 
connection is precluded by regulation.  38 C.F.R. §§ 
3.303(c), 4.9, 4.84a (2007); Winn v. Brown, 8 Vet. App. 510 
(1996).  The RO properly denied service connection for the 
Veteran's vision problems diagnosed as refractive error.

In July 2002, the Veteran requested that claims for service 
connection for several disorders, including vision problems, 
be reevaluated.  The Veteran specified that the vision 
problems for which he was seeking service connection included 
eyestrain requiring corrective lenses and a chorioretinal 
scar, left eye.  


An April 2003 private physician's statement assigns diagnoses 
of two eye disorders, presybyopia, and a stable chorioretinal 
scar.  Presbyopia is a type of hyperopia, a refractive error, 
"a visual condition that becomes apparent especially in 
middle age and in which loss of elasticity of the lens of the 
eye causes defective accommodation and inability to focus 
sharply for near vision."  McNeely v. Principi, 3 Vet. App. 
357, 363-64 (1992).  Hyperopia is an error of refraction of 
the eye, in which rays of light entering the eye are brought 
into focus behind the retina, as a result of the eyeball 
being too short from front to back.  Dorland's Illustrated 
Medical Dictionary 1349 (28th ed. 1994).  The choroid is a 
vascular layer that furnishes oxygen (blood) to the retina.  
Id. at 324.  The opinion distinguished the Veteran's 
presbyopia from a chorioretinal scar.  The examiner opined 
that the scarring "may" be attributable to head trauma the 
Veteran incurred during service.  

Because this medical statement was not of record at the time 
of the November 2000 rating decision, it is new evidence.  
This medical statement establishes that the chorioretinal 
scar, left eye, is not a congenital or developmental defect.  
The medical statement is material to the Veteran's claim that 
he incurred the scar during service.  Therefore, new and 
material evidence has been received to reopen the claim for 
service connection for a chorioretinal scar, left eye.  

The Board notes at this point that the November 2000 rating 
decision did not specifically discuss the finding of a 
chorioretinal scar, left eye, noted on the May 2000 VA 
examination.  The Board assumes that this evidence was 
considered, as the RO need not discuss each specific finding 
considered in a rating decision, but it is presumed that all 
evidence was considered, and that the November 2000 rating 
decision which denied service connection included 
consideration of a chorioretinal scar.  The additional 
evidence since the November 2000 rating decision confirms 
that the Veteran also has a refractive error.  Because this 
evidence simply discloses a disorder for which service 
connection may not be granted, the evidence does not raise a 
reasonable possibility of substantiating a claim, and is not 
new and material to reopen a claim for service connection for 
presbyopia. 

Because new and material evidence has been submitted to 
reopen the claim for service connection for a chorioretinal 
scar, the claim is reopened and the Board must determine 
whether the claim should be considered on the merits, if all 
development is complete, or whether further development is 
required.  In this case, the service treatment records 
establish that a chorioretinal scar was diagnosed which the 
Veteran was in service.  

The medical evidence contains no notation that the 
chorioretinal scar was present at the time of service entry.  
Service treatment records disclose the scar during service.  
The April 2003 clinical opinion establishes that the etiology 
of the chorioretinal scar is separate from the etiology of 
refractive error.  Therefore, each criterion for service 
connection for a chorioretinal scar is met.  

The medical evidence as a whole also establishes that, 
although the scar is stable and currently causes no 
impairment of vision, the scar requires monitoring.  This 
evidence, in essence, establishes that the scar is a 
diagnosed disorder which may be considered a disability for 
purposes of service connection, even though it is currently 
not causing actual loss of vision.  

Each criterion for service connection for a chorioretinal 
scar has been met.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The reopened claim for service connection for a chorioretinal 
scar is granted.  

2.  Bilateral hearing loss

Under 38 C.F.R. § 3.385, hearing loss is defined as a 
disability for which service connection may be granted when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

The July 2000 VA examination disclosed that the Veteran's 
hearing thresholds were below the levels defined as hearing 
loss, and his speech recognition ability was better than the 
levels defined as manifesting hearing loss.  The RO properly 
determined that the evidence established that no hearing loss 
disability for which service connection could be granted was 
present.  

The Veteran's statements in support of his 2002 request to 
reopen the claim for service connection for bilateral hearing 
loss discussed the findings on audiograms during service.  
The Veteran did not indicate that his hearing had changed 
since his post-discharge VA examination in 2000.  The Veteran 
has not submitted any subjective or objective evidence that 
his auditory acuity has changed since that time.  

The Veteran has not provided any medical evidence since that 
time which is relevant to establish objective severity of his 
hearing loss.  For example, the Veteran was treated for 
otitis media and otitis externa in June and July 2005.  The 
provider did not discuss the Veteran's ability to hear, 
assign a diagnosis of hearing loss, or in any way indicate 
that the Veteran's hearing was affected by the otitis.  No 
other clinical record submitted after November 2000 addresses 
the Veteran's hearing loss.  

During his March 2006 Travel Board hearing, the Veteran 
testified that his sinusitis and allergies aggravated his 
hearing loss and that inner ear infections related to his 
allergies caused periodic problems with his ability to hear.  
The Veteran testified, however, that the evidence of hearing 
loss was the hearing testing conducted in service.  This 
testimony relates to the manifestations of service-connected 
allergic rhinitis and sinusitis, but does not present any 
basis for a finding that the Veteran now has loss of auditory 
acuity which may be defined as a disability for VA purposes.  
The Veteran has also submitted an August 2008 medical 
opinion, but that opinion does not discuss the Veteran's 
hearing loss or address the etiology of hearing loss.  

In the absence of evidence showing that the Veteran has a 
hearing loss disability which is related to service, the 
additional evidence cannot be considered new and material.  
The evidence since November 2000 is not new and material 
under 38 C.F.R. § 3.156, and the request to reopen the claim 
for bilateral hearing loss may not be granted.  

3.  Chronic low back disorder

The July 2000 VA examination disclosed muscle spasm, but no 
abnormality of the lumbar spine on radiologic examination.  
In June 2004, a provider at Shaw Air Force Base described 
findings of bulging disks and degenerative joint disease of 
the cervical spine and lumbar spine.  The provider noted that 
the Veteran reported an injury to his back in service, and 
treatment of back pain in service.  The Veteran asked whether 
his current back pain could be due to the in-service injury.  
The provider opined that he could not be sure whether or not 
the Veteran's current back disorder was related to the injury 
during service, but that such a relationship was certainly a 
possibility.  

At the time of the November 2000 rating decision, no low back 
disorder was diagnosed.  Therefore, the current diagnosis of 
a low back disorder is material to an unestablished fact, 
diagnosis of the claimed disorder, necessary to substantiate 
a claim for service connection.  The provider's opinion that 
the current back disorder was "possibly" related to the 
Veteran's injury in service, although speculative, relates to 
an unestablished fact necessary to substantiate a claim, and, 
since the credibility of that medical statement must be 
assumed, raises at least a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Because new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder, the claim is reopened and the Board must determine 
whether the claim should be considered on the merits.  In 
this case, the medical opinion which serves as new and 
material evidence to reopen the claim is too speculative to 
warrant a grant of service connection without further 
development, since the opinion states only the 
"possibility" of in-service incurrence of the claimed back 
disorder.  

The evidence as to the likelihood of in-service 
manifestations of a back disorder missing from the June 2004 
opinion is supplied by an August 2008 clinical opinion by 
M.W., PA-C.  This opinion states that there are "many 
instances" of treatment of a chronic low back disorder in 
service, beginning in the early 1980s.  Moreover, the opinion 
states that the recent clinical records, following the 
Veteran's June 2000 service discharge, reflect that the back 
disorder which began in service has continued and is still 
being treated.  The opinion does not identify the specific 
diagnosis of the current chronic low back disorder, but 
states that the Veteran has a chronic low back disorder which 
has been continuous for many years.  

The clinical evidence of record establishes that the Veteran 
manifested a low back disorder in service and that the same 
low back disorder was present chronically and continuously 
following the Veteran's service discharge and continues to 
cause a current disability.  Each criterion for service 
connection for a chronic low back disorder has been met.  The 
claim of service connection for a low back disability is 
granted.  

4.  Tendonitis of the ankles

The July 2000 VA examination discloses that the examiner 
ruled out a diagnosis of tendinitis of the legs or ankles, 
stating that the Veteran's physical findings were 
inconsistent with that diagnosis.  Since there was no medical 
diagnosis of the claimed disorder, tendinitis, service 
connection was denied.  

December 2001 evaluation for return to active duty after 
retirement disclosed peroneal tendinitis and possible 
instability, right ankle.  The examiner who conducted 
November 2002 orthopedic evaluation assigned a diagnosis of 
chronic bilateral ankle strains, and discussed only in-
service history with respect to this finding.  The additional 
evidence submitted since the final November 2000 rating 
decision establishes that medical diagnoses of a bilateral 
ankle disorder, and of tendinitis of the right ankle, have 
been assigned.  In addition, the provider who described a 
right fibula fragment seen on December 2001 radiologic 
examination described that finding as part of the examination 
of the ankle.  

This evidence is new, as it was not previously of record.  
This evidence is material to at least one fact, diagnosis of 
a claimed ankle disorder, not established at the time of the 
prior decision.  Therefore, the evidence as to a disorder of 
the right ankle or left ankle or bilateral ankles is new and 
material, and the claim is reopened.  Further development of 
the evidence is necessary and this development is discussed 
in the remand section which follows the decision.

5.  Tendonitis of the legs

July 2000 VA examination which discloses that the examiner 
ruled out a diagnosis of tendinitis of the legs is 
unfavorable to the request to reopen.  A December 2001 
evaluation for return to active duty after retirement which 
disclosed peroneal tendinitis is favorable to the claim to 
reopen, but November 2002 orthopedic evaluation and later 
evaluations are again devoid of evidence of a current leg 
disorder of either leg.  

In an August 2008 private medical opinion, M.W., PA-C, opined 
that the Veteran's service treatment records disclose that 
the Veteran's "[b]ack pain records indicated treatment [of 
the back] with leg and ankle problems . . .   He is currently 
being referred to a neurosurgical specialist for continued 
evaluation and treatment of his back and neurological 
symptoms."  The statement further reflects that the opinion 
is based "solely on review of medical record documentation . 
. . "  

M.W. did not provide an opinion that the Veteran has a 
current leg disorder of either leg.  Rather, the opinion 
discusses the Veteran's leg and ankle complaints as 
manifestations of back pain.  M.W.'s opinion appears to 
characterize the Veteran's leg and ankle complaints as 
neurologic symptoms which are related to the Veteran's back 
disorder.  This statement confirms that the Veteran has 
current leg and ankle pain that began in service, but 
attributes those complaints of pain to a back disorder.  
Thus, this opinion does not provide new and material evidence 
to reopen a claim of entitlement to service connection for a 
disorder of either leg.

There is no evidence that a current diagnosis of a leg 
disorder has been assigned, although the Veteran has 
complaints of leg pain related to his back disorder.  This 
evidence is not material to reopen a claim of entitlement to 
service connection for a leg disorder.  The request to open 
the claim for service connection for a leg disorder is 
denied.  

6.  Dental disorder

The July 2000 VA examination disclosed the Veteran had dental 
treatment in service, but there was no history of dental 
trauma in the service treatment records, and the Veteran 
stated that he incurred dental trauma as a result of dental 
treatment and when teeth cracked.  VA's General Counsel has 
held that, for purposes of determinations of entitlement to 
compensation for a dental disorder, the term "service trauma" 
does not include the intended effects of dental treatment 
provided during the Veteran's military service.  VAOPGCPREC 
5-97.  The RO determined that, in the absence of evidence of 
trauma due to some circumstance other than dental treatment, 
service connection for a dental disorder for compensation 
purposes could not be granted.  

The additional evidence submitted since July 2000 includes 
testimony in which the Veteran acknowledges that he does not 
have a dental condition resulting from a combat wound.  The 
Veteran further testified that certain teeth cracked during 
service, and that such occurrence should be treated as dental 
trauma.  The Veteran also reiterated that dental treatment 
provided during service which failed to save the treated 
teeth should be considered dental trauma.  The Veteran has 
reiterated evidence already of record at the time of the 
prior final determination.  The Veteran's contentions are not 
material to establish that dental treatment provided during 
the Veteran's service may be defined as dental trauma for 
purposes of determinations of entitlement to VA benefits, 
because the Board is bound by the VA General Counsel's 
opinion which is contrary to the Veteran's claim.  

The Veteran's testimony as to his belief about the 
appropriate definition of dental trauma for purposes of VA 
compensation benefits is not new and material to change the 
legal definition of dental trauma, and does not establish any 
fact not established at the time of the November 2000 
decision or any fact which would substantiate a claim for 
service connection for a dental disorder for compensation 
purposes.  The claim for service connection for a dental 
disorder may not be granted.  




ORDER

An evaluation in excess of 10 percent for sinusitis and 
allergic rhinitis is denied.  

The request to reopen a claim for service connection for 
vision problems diagnosed as refractive error is denied; the 
request to reopen a claim for service connection for a 
chorioretinal scar, left eye, is granted.  

Service connection for a chorioretinal scar is granted.  

The request to reopen a claim for service connection for 
hearing loss is denied.

The request to reopen a claim for service connection for a 
chronic low back disorder is granted, and the claim on the 
merits for service connection for a chronic low back disorder 
is granted.  

The request to reopen a claim for service connection for a 
right leg, left leg, or bilateral leg disorder, to include 
chronic bilateral tendonitis, is denied.

The request to reopen a claim for service connection for a 
disorder of the right or left ankle, or bilateral ankles, is 
granted; the appeal is granted to this extent only.  

The request to reopen a claim for service connection for a 
dental disorder for compensation purposes is denied.  


REMAND

The Veteran has submitted new and material evidence to reopen 
the claim for service connection for a right ankle, left 
ankle, or bilateral ankle disorder.  The Veteran should be 
afforded VA assistance to develop the claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify or submit any clinical records or 
alternative types of records from any source 
proximate to or following the Veteran's 
service discharge which might be relevant to 
establish etiology, onset, or appropriate 
diagnosis of a disorder of either or both 
ankles.  

2.  Afford the Veteran examination of the 
ankles.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent symptomatology 
and findings should be reported in detail. Any 
indicated diagnostic tests and studies should 
be accomplished.  Relevant history and 
complaints should be recorded in full.  The 
examiner should review the Veteran's service 
treatment records, including the induction and 
separation examination reports, relevant post-
service clinical records, including relevant 
records obtained following Remand of this 
claim.  

The examiner is requested to offer an opinion 
as to the diagnosis, etiology and/or 
approximate onset of a disorder of either or 
both ankles.  The examiner should first 
provide an opinion as to the appropriate 
diagnosis of each right, left, or bilateral 
ankle disorder. 

For each current right, left, or bilateral 
ankle disorder, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (a probability of at least 50 percent) 
or whether it is less than likely (less than 
50 percent probable) that an ankle disorder a) 
had its onset during the Veteran's period of 
service, or, (b) that an ankle disorder 
diagnosed as arthritis had its onset within 
approximately one year following the Veteran's 
service discharge in June 2000, or, (c) that 
an ankle disorder is etiologically linked to 
an incident or injury incurred during service.  

Inform the examiner that the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  

The examiner should discuss the rationale of 
the opinion, whether favorable or unfavorable.  
If the examiner cannot provide the requested 
opinion without resorting to speculation, the 
examiner should expressly indicate this.

3.  After assuring that the development 
directed above is complete, the appealed claim 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran and his 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses 
actions taken since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond, and the claim should 
thereafter be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


